department of the treasury internal_revenue_service washington d c date cc dom fs corp tl-n-710-97 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from steven j hankin chief corporate branch field service division cc dom fs subject loss_deferral under sec_267 this field_service_advice fsa responds to your memorandum dated date supplementing an fsa issued date two additional fsa’s were issued on date and date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend p sec_1 sec_2 sec_3 f1 f2 x y dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg adollar_figureh adollar_figurei adollar_figurej adollar_figurek adollar_figurem dollar_figuren adollar_figureo adollar_figurep adollar_figureq adollar_figurer dollar_figures dollar_figuret dollar_figureu dollar_figurev aa bb date date date date year year country x issues whether the p group correctly applied the basis shifting rules of sec_267 in determining sec_3's loss on the sale of the f2 stock to x whether the service can assert the application of sec_269 to sec_3's acquisition of the f2 stock conclusions the p group correctly applied the basis shifting rules of sec_267 in determining sec_3's loss on the sale of the f2 stock to x the service cannot assert the application of sec_269 because the control requirement is not satisfied facts during the year at issue p was the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return p owned all of the stock of sec_1 which owned all of the stock of sec_2 which owned all of the stock of sec_3 sec_1 sec_2 and sec_3 were all members of the p consolidated_group sec_3 owned all of the stock of f1 which owned all of the stock of f2 f1 and f2 are each country x corporations on date the following steps took place sec_1 contributed dollar_figurec to the capital of sec_2 which contributed this money to the capital of sec_3 which borrowed dollar_figured from sec_1 and used dollar_figuree1 to purchase adollar_figureh sec_3 contributed adollar_figurei of the adollar_figureh it received from sec_2 to the capital of f1 in exchange for aa shares of adollar_figure par_value f1 stock this exchange qualified as tax-free under sec_351 and increased sec_3's basis in f1 by adollar_figurei or dollar_figurea f1 contributed the adollar_figurei plus adollar_figurej of its own funds for a total contribution of adollar_figurek to the capital of f2 in exchange for bb shares of class b adollar_figure convertible redeemable preference shares this exchange qualified as tax-free under sec_351 and increased f1's basis in f2 by adollar_figurek f1 sold f2 to sec_3 for adollar_figurem dollar_figuren and realized a loss of adollar_figureo which was deferred under sec_267 however you believe that this deferred loss became part of sec_3's basis in f2 pursuant to temp sec_1_267_f_-1t c when sec_3 sold f1 to x on date see below we note that this amount of dollar_figuree is less than the total amount of dollar_figuref that sec_3 received or borrowed dollar_figurec dollar_figured the difference of dollar_figureg dollar_figuref - dollar_figuree is not accounted for although it may have represented the cost of purchasing the country x dollars sec_3 contributed adollar_figurep the difference between the adollar_figureh it received from sec_2 and the adollar_figurei it previously contributed to f2 through f1 to the capital of f2 thus sec_3 directly and indirectly contributed the entire adollar_figureh it received from sec_2 to the capital of f2 on date sec_3 sold the stock of f1 to x for dollar_figures p claimed a long term capital_loss of dollar_figureb on its consolidated_return for the year ending date of which dollar_figuret was deducted the remainder dollar_figureu was carried back to the year tax_year and fully utilized in year sec_3 sold f2 to y and again realized a loss of approximately dollar_figurev attributable in part to the basis_adjustment reflecting f1's deferred loss on the sale of f2 which increased sec_3's basis in f1 by such amount under sec_267 this loss was utilized on p's consolidated_return you have asked whether the p group correctly applied sec_267 sec_267 law and analysis law sec_267 provides that no deduction shall be allowed in respect of any loss from the sale_or_exchange of property directly or indirectly between persons specified in any of the paragraphs of sec_267 sec_267 provides that the persons referred to in sec_267 are two corporations which are members of the same controlled_group as defined in sec_267 sec_267 provides that for purposes of this section with exceptions not relevant here the term controlled_group has the meaning given to such term by sec_1563 sec_267 provides that in the case of any loss from the sale_or_exchange of property which is between members of the same controlled_group and to which sec_267 applies sec_267 shall not apply but such loss shall be deferred until the property is transferred outside such controlled_group and there would be a recognition of loss under consolidated_return principles or until such other time as may be prescribed in regulations sec_1_267_f_-1t a provides that sec_1_267_f_-1t applies to a loss on the sale of property between two members of a controlled_group that do not join in filing a consolidated_return for the taxable_year the loss is incurred sec_1_267_f_-1t b provides that the term group means controlled_group the term controlled_group is defined in sec_267 thus excluded members referred to in sec_1563 such as foreign_corporations are not excluded from a group sec_1_267_f_-1t b provides that the term member means a corporation included in a controlled_group sec_1_267_f_-1t c provides that except as otherwise provided in this section the rules for deferred intercompany_transactions in sec_1 apply under sec_267 to the deferral and restoration of loss on the sale of property directly or indirectly between the selling member and the purchasing member as if i the taxable_year in which the sale occurred were a consolidated_return_year as defined in sec_1_1502-1 and ii all references to a group or an affiliated_group were to a controlled_group sec_1_267_f_-1t c provides that if a selling member of property for which loss has been deferred ceases to be a member when the property is still owned by another member then for purposes of this section sec_1_1502-13 shall not apply to restore that deferred loss and that loss shall never be restored to the selling member sec_1_267_f_-1t c i provides that if sec_1_267_f_-1t c precludes a restoration for property then on the date the selling member ceases to be a member the owning member's basis in the property shall be increased by the amount of the selling member's unrestored deferred loss at the time it ceased to be a member sec_1_267_f_-1t c iii provides that the owning member's holding_period for the property shall be increased by the selling member's holding_period analysis f1's loss on the sale of the f2 stock to sec_3 was properly deferred under sec_267 that provision provides an exception to the normal rule_of sec_267 which disallows a loss resulting from a sale of property between related_persons instead under sec_267 such a loss is deferred if the sale occurs between members of a controlled_group and if sec_267 would otherwise apply under temp sec_1 267-1t b a controlled_group includes foreign affiliated corporations thus f1 and f2 are considered members of the p controlled_group for purposes of applying the deferral rules of sec_267 under the normal deferral rules of sec_1_267_f_-1t c the deferred_intercompany_transaction rules of sec_1_1502-13 as in effect prior to date ie the effective date of new sec_1_1502-13 apply to the deferral and restoration of loss on the sale of property between members of a controlled_group under these rules the loss incurred by f1 upon the sale of the f2 stock to sec_3 which was deferred would normally be restored to f1 when it left the group on date when it was sold by sec_3 to x sec_1_1502-13 however temp sec_1_267_f_-1t c provides that this restoration rule shall not apply instead sec_3's basis in the stock of f2 is increased by the amount of the deferred loss that was not restored to fi temp sec_1_267_f_-1t c i therefore such loss would be claimed by the p group when sec_3 sold the f2 stock to y in other words the p group properly applied the deferral and restoration rules of sec_267 sec_269 law and analysis law sec_269 provides that if any person acquires directly or indirectly control of a corporation and the principal purpose for which such acquisition was made is evasion or avoidance of federal_income_tax by securing the benefit of a deduction credit or other allowance which such person or corporation would not otherwise enjoy then the secretary may disallow such deduction credit or other allowance analysis in this case sec_3 directly acquired control of f2 by purchasing all of its stock therefore the first requirement of sec_269 appears to be satisfied we note however prior to the sale sec_3 indirectly owned all of the f2 stock through f1 the legislative_history of the predecessor of sec_269 states as follows with respect to the acquisition test if a controlled or affiliated_group existed on the effective date of the provision transfers thereafter within the group could not amount to the acquisition of such control by the parent or its controlling_interest control once acquired could not again be acquired unless the group were in some way broken a mere shift in the form of control - from direct to indirect from indirect to direct or from one form of indirect to another form of indirect - can not therefore amount to the acquisition of control within the meaning of the provision sen_rep no 78th cong 1st sess pp c b therefore sec_3's purchase of the f2 stock can not meet the definition of control within the meaning of sec_269 since sec_3 indirectly controlled f2 prior to the sale in addition the legislative_history further discusses transfers within a controlled_group as follows if instead of shifting the stock of a subsidiary nearer the parent as in a sec_332 liquidation it is transferred farther down the chain of subsidiaries it is clear that these subsidiaries farther down the chain but not the parent or the subsidiaries up the chain do acquire control of the shifted subsidiary id pincite c b since the shift in this case is up the chain and not down the chain the legislative_history is clear that the sec_269 control requirement cannot be satisfied in this case case development hazards and other considerations step transaction as noted above the dollar_figurea that was dropped through f1 to f2 on date had the effect of increasing sec_3's basis in f1 and f1's basis in f2 this dollar_figurea is recovered by p as part of a dollar_figureb loss on the sale of f1 on date and again recovered by p on the sale of f2 in year because of sec_267 as part of a dollar_figurev loss thus you contend that p recovered twice its dollar_figurea investment in its country x subsidiaries first when it sold f1 to x and second when it sold f2 to y therefore you contend that this double recovery_of a single economic investment is abusive by contrast you believe that if the service were to recast the dollar_figurea contribution as a contribution from sec_3 directly to f2 after f1 sold f2 to sec_3 the abuse is eliminated f1's basis in f2 is reduced by dollar_figurea which reduces f1's loss on the sale of f2 to sec_3 by dollar_figurea thus sec_3's basis in f2 upon the sale of f1 due to sec_267 is not increased by dollar_figureb but instead only by dollar_figurea sec_3's basis in f2 is increased by dollar_figurea due to the recast an dollar_figurea equity subscription by sec_3 in f2 and sec_3 and the p group recovers the dollar_figurea investment in year when they sell f2 outside the group we continue to adhere to the position stated in our previous fsa that there is no basis for applying the step_transaction_doctrine to ignore the capital contributions by sec_3 to f1 and by f1 to f2 the step_transaction_doctrine is a rule_of substance over form that treats a series of formally separate but related steps as a single transaction if the steps are in substance integrated interdependent and focused towards a particular result 88_tc_1415 the step_transaction_doctrine allows the service to argue that certain economically meaningless steps of a transaction can be collapsed or ignored in this case as noted in the previous fsa you have not suggested any steps let alone any economically meaningless ones that can be collapsed or ignored rather you have simply suggested that certain steps the capital_contribution from f1 to f2 of the money f1 received from sec_3 be reordered by treating that contribution as occurring from sec_3 to f2 after f1 transferred the f2 stock to sec_3 see the next paragraph however as noted therein the tax_court rejected a similar approach in the case of 90_tc_171 aff'd 886_f2d_1318 7th cir therefore we do not believe such an approach would be any more successful here normally a capital_contribution by definition has economic_substance because the shareholder is transferring money to its corporation and thus the shareholder no longer directly controls such money generally a payment by a shareholder of a corporation’s obligation which the shareholder guaranteed is treated as a capital_contribution see sec_1_166-9 in this case sec_3 had an obligation under bank regulatory provisions to maintain certain reserve requirements for f2 thus sec_3 made a contribution down the chain to meet those requirements however you believe that this contribution should not be respected because sec_3 was not required under these regulatory provisions to contribute money to f1 rather sec_3 was only required to contribute money to f2 however we believe that sec_3's obligation to f2 was in effect an obligation to transfer money down the corporate chain to f2 this is particularly the case in view of the fact that sec_3's obligation to f2 presumably only arose as a result of its indirect ownership of f2 in which sec_3 owned f1 which owned f2 moreover if there had been no planned sale of f2 sec_3 would not have been able to satisfy its obligation except by contributing money down the chain unless the service were to argue that sec_3 made a nonshareholder capital_contribution to f2 which we do not consider to be a compelling characterization of the contribution therefore we believe that the transfer of money down the chain should be respected sale v distribution of the f2 stock you have brought to out attention two memos from sec_1 to a bank regulatory agency these memos are dated date and date on p of both of those memos sec_1 stated that f2 will be in the case of the first memo and was in the case of the second memo distributed by f1 to sec_3 as opposed to sec_1 stating that f1 sold f2 to sec_3 given the statements in these documents we believe that it is appropriate to if the transfer is indeed a distribution then by definition it would not be a sale in that case sec_267 would not apply moreover sec_3's basis in the stock of f2 would not be increased as described above under that section rather sec_3's basis in the f2 stock would depend upon whether the distribution was taxable or tax-free to sec_3 if the distribution were taxable then under sec_301 sec_3's basis in the f2 stock would be its fair_market_value as of the date of the distribution sec_301 in that case sec_3 would recognize no gain_or_loss upon the subsequent sale of the f2 stock thus sec_3 would only recognize a loss upon the sale of the f1 stock on the other hand if the distribution were tax-free under sec_355 then sec_3's basis in the stock of f1 after taking into account the capital_contribution from sec_3 would be allocated between f1 and f2 according to the relative fair_market_value of each entity sec_1_358-2 in any event after sec_3 had sold the stock of both f1 and f2 it would have the same total loss as described in the previous paragraph
